Case: 20-30144     Document: 00516084251         Page: 1     Date Filed: 11/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  November 8, 2021
                                  No. 20-30144
                                                                    Lyle W. Cayce
                                                                         Clerk
   Courtney Ables,

                                                           Petitioner—Appellant,

                                       versus

   Tim Ducote, Warden, Jackson Parish Correctional Center,

                                                           Respondent—Appellee.


              Application for Certificate of Appealability from the
        United States District Court for the Eastern District of Louisiana
                           USDC No. 2:19-CV-2783



   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Courtney Ables, Louisiana prisoner # 429934, moves for a certificate
   of appealability (COA) to appeal the denial of his 28 U.S.C. § 2254
   application challenging his Louisiana state convictions for possession with
   the intent to distribute acetyl fentanyl and possession of a firearm by a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30144       Document: 00516084251          Page: 2     Date Filed: 11/08/2021




                                     No. 20-30144


   convicted felon. He also moves for leave to proceed in forma pauperis (IFP)
   on appeal.
            Citing Stone v. Powell, 428 U.S. 465, 494 (1976), the district court
   determined that federal habeas review was barred with respect to Ables’s
   constitutional challenges to the search and seizure that yielded evidence
   against him, because Ables had the opportunity fully and fairly to litigate
   those claims in state court. In his COA application, Ables again raises his
   constitutional claims, asserting that the state courts did not fully and fairly
   consider them, contends that there was prosecutorial misconduct with
   respect to his criminal case, and requests that the district court be ordered to
   conduct an evidentiary hearing.
            Ables has failed to renew, and has thereby abandoned, his contention
   from the district court that his Fifth and Fourteenth Amendment due process
   claims relating to the challenged evidence should not be treated as Fourth
   Amendment claims subject to the Powell bar. See Yohey v. Collins, 985 F.2d
   222, 224–25 (5th Cir. 1993). Additionally, we lack jurisdiction to review
   Ables’s claim of prosecutorial misconduct, asserted for the first time in his
   COA application, because the claim was not encompassed by the district
   court’s denial of a COA. See Black v. Davis, 902 F.3d 541, 546–47 (5th Cir.
   2018).
            A prisoner seeking a COA must make a “substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the
   district court has denied relief based on procedural grounds without reaching
   the underlying constitutional claims, a COA should be granted only if “the
   prisoner shows, at least, that jurists of reason would find it debatable whether
   the petition states a valid claim of the denial of a constitutional right and that
   jurists of reason would find it debatable whether the district court was correct
   in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).


                                           2
Case: 20-30144      Document: 00516084251          Page: 3   Date Filed: 11/08/2021




                                    No. 20-30144


          Ables has failed to make the requisite showing. Accordingly, his
   motion for a COA is DENIED, and his motion for leave to proceed IFP is
   DENIED AS MOOT. Because Ables has not made the required showing
   for a COA on his constitutional claims, we do not reach the question of
   whether the district court erred by failing to conduct an evidentiary hearing.
   See United States v. Davis, 971 F.3d 524, 534–35 (5th Cir. 2020), cert. denied,
   2021 WL 4507901 (U.S. Oct. 4, 2021) (No. 20-7553).
                                             COA DENIED; IFP DENIED.




                                         3